Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The application filed on March 8th, 2021 has been received and entered.
Claims 1-20 now remain pending and are allowed with examiner’s amendment presented herein.
Claims 1, 9, and 15 are presented in independent form.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 8th, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Eli Mazour (Registration Number 59,318) on June 10th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claim 7.
Please add claim 21.
Please amend claims 1, 6, 8, 9, 14, 15, and 20 as follows:
Claim 1.	(Currently Amended) A method comprising: 
identifying, by one or more devices, a database language statement; 
parsing, by the one or more devices, the database language statement to identify an operand;
identifying, by the one or more devices, an abstract representation of the database language statement based on the database language statement; and
generating, by the one or more devices, a closure by umatching an expression included in the abstract representation to a precompiled closure previously defined for use with expressions that include the operand.

Claim 6.	(Currently Amended) The method of claim 1, wherein the 

Claim 7.	(Canceled Herein)

Claim 8.	(Currently Amended) The method of claim [[7]] 1, wherein the abstract representation is an abstract syntax tree.

Claim 9.	(Currently Amended) A system, comprising:
one or more memories; and
one or more processors, coupled to the one or more memories, configured to:
identify a database language statement;
identify 
generate a closure by matching an expression included in the abstract representation to a precompiled closure previously defined for use with expressions that include [[the]] an operand of the database language statement.

Claim 14.	(Currently Amended) The system of claim 9, wherein the database language statement further includes a variable and a constant.

Claim 15.	(Currently Amended) A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
identify a database language statement;
identify  an abstract representation of the database language statement based on the database language statement; and
generate a closure by umatching an expression included in the abstract representation to a precompiled closure previously defined for use with expressions that include [[the]] an operand of the database language statement.

Claim 20.	(Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the database language statement further includes a variable and a constant.

Claim 21.	(New) The system of claim 9, wherein the abstract representation is an abstract syntax tree.

--End--

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed and renumbered as 1-20.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Krishnamurthy et al. (US Publication No. 2016/0092502), discloses processing a database query statement and generating an abstract syntax tree (AST) representing a syntactic structure of the database query statement. Moreover, St. Pierre et al. (US Publication No. 2021/0126841), another prior art of record, discloses a logical expression optimization and more particularly to dynamic runtime optimization of logical expressions for processing information. In addition, S. Dar and R. Agrawal, ("Extending SQL with generalized transitive closure," in IEEE, 1993) discloses an extension of SQL, to allow the expression of generalized transitive closure queries. However, Krishnamurthy et al., St. Pierre et al., and S. Dar et al., singularly or in combination, fail to teach or fairly suggest “identifying, by one or more devices, a database language statement; parsing, by the one or more devices, the database language statement to identify an operand; identifying, by the one or more devices, an abstract representation of the database language statement based on the database language statement; and generating, by the one or more devices, a closure by using one or more portions of the database language statement in matching an expression included in the abstract representation to a precompiled closure previously defined for use with expressions that include the operand.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claims 1, 9 and 15, thus all pending claims are allowed over prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        June 17th, 2022